      Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD PageReceived
                                                                     1 of 53and E-Filed for Rec
                                                                             , 5/21 /2019 4:32
                                                                                                  Melisa Miller, District CI
                                                                                                 Montgomery County, Te:
                                         NO. 19-05-07054                                         Deputy Clerk, Robin Car<.



 KEVIN ENGEL                                                §         IN THE DISTRICT COURT
                                                            §
          Plaintiff,                                        §
                                                            §       Montgomery County - DC - County Court at Law #2

 V.                                                         §
                                                            §                 JUDICIAL DISTRICT
 THE TRAVELERS HOME AND                                     §
 MARINE INSURANCE COMPANY,                                  §
 DUSTY NICE, AND JASON TANG                                 §
                                                            §
          Defendants.                                       §   MONTGOMERY COUNTY, TEXAS


                             PLAINTIFF'S ORIGINAL PETITION AND
                           INITIAL WRITTEN DISCOVERY REOUESTS

        Pursuant to the Texas Rules of Civil Procedure, Plaintiff, Kevin Engel files this Original

Petition and Initial Written Discovery Requests, complaining of the acts and omissions of

Defendants, The Travelers Home and Marine Insurance Company, Dusty Nice, and Jason Tang

and in support, respectfully shows the Court as follows:

                                               I.
                                    DISCOVERY CONTROL PLAN

        1.       This case is intended to be governed by Discovery Level 2.

                                                   II.
                                           PARTIES & SERVICE

        2.       Kevin Engel ("Plaintiff') resides in Montogomery County, Texas.

        3.       Defendant The Travelers Home and Marine Insurance Company ("Travelers") is,

        according to the Texas Department of Insurance, a foreign insurance company conducting

         the business of insurance in Texas that may be served with process through its Registered

        Agent, Corporation Service Company, 211 East 7th Street Suite 620, Austin TX 78701 -

        3218.


Plaintiffs Original Petition & Lzitial Discovery Requests
                                                                        EXHIBIT
                                                                                                  1 IPage
                                                                              D
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 2 of 53


         4.       Defendant Dusty Nice ("Nice") is an individual who assisted with adjusting and

inspecting the claim at issue and according to the Texas Department of Insurance is licensed to

conduct the business of insurance adjusting in the State of Texas. This Defendant may be served

with process at 4650 Westway Park Boulevard, Suite 350, Houston, Texas 77041 or wherever he

may be found.

         5.       Defendant Jason Tang ("Tang") is an individual who assisted with adjusting and

inspecting the claim at issue and according to the Texas Department of Insurance is licensed to

conduct the business of insurance adjusting in the State of Texas. This Defendant may be served

with process at 4650 Westway Park Boulevard, Suite 350, Houston, Texas 77041 or wherever he

may be found.

                                                    III.
                                          JiJRISDICTION & VENUE

         6.       This court has subject matter jurisdiction of this cause of action because it involves

an amount in controversy in excess of the minimum jurisdictional limits of this Court.

         7.       Plaintiff prefers to have the jury detennine the fair amount of compensation for

Plaintiff's damages, it is early in the case to be assessing the full nature and scope of Plaintiff's

damages, and Plaintiff places the decision regarding the amount of compensation to be awarded in

the jury's hands. Rule 47 of the Texas Rule of Civil Procedure, however, requires Plaintiff to

provide a statement regarding the amount of monetary relief sought. Accordingly, pursuant to

Rule 47 of the Texas Rules of Civil Procedure, Plaintiff seeks monetary relief between $25,000.00

and $100,000.00.

         8.       Venue is proper in Montgomery County, Texas because the insured property is

situated in Montgomery County, Texas and/or the contract was signed in Montgomery County,

Texas. Tex. Civ. Prac. & Rem. Code § 15.002.

Plaintijj`''s Original Petition & Initial Discovery Requests

                                                                                              21Page
      Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 3 of 53


                                                           IV.
                                                        FACTS

         9.       Mr. Engel is a named insured under a property insurance policy (the "Policy")

issued by Travelers. The Policy insures, among other things, against losses from wind and hail

damage to Mr. . Engel's property, namely, the real property and improvements located at 15496

Crown Oaks Drive, Montgomery, Texas 77316 (the "Property")

         10.      On or about April 13, 2018, during the policy period, hail and a windstorm caused

the Property to sustain damage to the roof, exterior, interior water damage, and metal storage

building.

         11.     . After the storm, Mr. Engel found water leaks on the game room ceiling. Mr. Engel

contacted his roofer to inspect the roof. Mr. Engel's roofer found the roof needed to be replaced

due to wind and hail damage.

         12.       Mr. Engel then contacted Travelers and made a claim for damages to the Property

and other damages covered by the terms of the Policy (the "Claim").

         13.       Mr. Engel asked Travelers to honor its contractual obligations and cover the cost of

repairs to Mr. Engel's home.

         14.       Travelers assigned Nice and Tang to assist with adjusting the Claim and to inspect

to the property for damages, investigate the Claim, and determine Mr. Engel's coverage and make

payrnent under the policy. Nice was assigned to inspect the property, investigate the claim and

prepare a damage estimate. Nice was improperly trained by Travelers and conducted a substandard

investigation of Mr. Engel's claim, failed to thoroughly investigate and inspect all of Mr. Engel's

losses, spent an inadequate amount of time on the investigation, and submitted a results-oriented

estimate to Travelers.



Plaiiztif,~'s Original Petition & Initial Discovery Recluests

                                                                                             31Page
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 4 of 53


        15.      Even though Mr. Engel's roof ineasures just under 80 squares and the property

includes a 2254 square foot metal other structure, Nice's inspection of the roof, interior and

exterior of the Property on April 11, 2018, lasted no longer tha thirty (30) to forty (40) minutes.

The inadequacy of Nice's inspection is evidenced by his failure to include all of Mr. Engel's

damages in his report to Travelers.
                ,
        16.       During the inspection, Mr. Engel attempted to point out damages to Nice. Nice, on

his own behalf and on behalf of Travelers, ignored Mr. Engel's concerns at the time of the

inspection and completed a results oriented, unreasonable inspection.

        17.       Mr. Engel contacted Travelers on May 4, 2018, and left a voicemail for Tang

requesting a reinspection with a different adjuster. On May 7, 2018, after investigating the claim,

Tang denied a reinspection of the property.

        18.       Together, Defendants, Travelers, Nice, and Tang set out to deny and/or underpay

properly covered damages by performing a results-oriented investigation of Mr. Engel's claim,

which resulted in a biased, unfair, and inequitable evaluation of Mr. Engel's losses on the Property.

         19.      Defendant Travelers failed to properly train, oversee, and review the work of Nice

and Tang, which resulted in an unfair settlement of Mr. Engel's claim.

        20.         Defendant Travelers failed to perform its contractual obligation to adequately

compensate the Mr. Engel under the terms of the Policy. All conditions precedent to recovery

upon the Policy has been performed by Mr. Engel. Travelers' conduct constitutes a breach of the

insurance contract between Travelers and Mr. Engel.

         21.        Even though Mr. Engel's property sustained obvious damages caused by a covered

occurrence, Defendants misrepresented to Mr. Engel that the Policy did not provide coverage for

the damage, thus falsely claiming Mr. Engel's home had not been damaged. Defendants' conduct


Plaintiffs Original Petition & Initial Disc•overy Requests

                                                                                           41Pagc
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 5 of 53


is a violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE

§541.060(a)(1).

         22.      Defendants have had every opportunity to settle this claim with Mr. Engel in a fair

and mutually beneficial manner for both parties and have not done so, although they were aware

of their liability to Mr. Engel under the Policy. Defendants' conduct is a violation of the Texas

Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a)(2)(A).

         23.      Defendants refused to adequately compensate Mr. Engel under the terms of the

Policy even though they failed to conduct a reasonable investigation of the claim. This conduct

violated the Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a)(7).

         24.      Defendants' failed to provide Mr. Engel with a reasonable explanation for the

denial of their claim. This conduct violated the Texas Insurance Code, Unfair Settlement Practices.

TEX. INS. CODE §541.060(a)(3).

         25.      Defendant Travelers failed to accept Mr. Engel's full and entire claim within the

statutorily mandated time of receiving all the necessary information. This conduct was a violation

of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS. CODE §542.056.

         26.      Defendant Travelers has delayed payment of Mr. Engel's claim longer than

allowed, and, to date, Mr. Engel has not received full payment for him claim. This conduct is a

violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS. CODE §542.058.

         27.      Since the time Mr. Engel's claim was presented to Defendant Travelers, the liability

of Travelers to pay the full claim in accordance with the terms of the Policy has been reasonably

clear. Nevertheless, Travelers has refused to pay, despite there being no basis on which a

reasonable insurance company would have relied to deny the claim. This conduct is a violation of

Travelers duty of good faith and fair dealing.


Plaititiffs Original Petition & Initial Disc•overy Requests

                                                                                            51Page
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 6 of 53


        28.       All Defendants knowingly or recklessly made false representations, as described

above, as to material facts. Alternatively, all Defendants knowingly concealed all or part of the

material information from Mr. Engel.

        29.       To date, Mr. Engel has yet to receive full payment for the damages to which he is

entitled under the Policy. Mr. Engel has suffered damages as a result of Defendants' actions

described above. The mishandling of Mr. Engel's claim also caused a delay in the his ability to

fully repair the Property, resulting in additional damages.

                                                   V.
                                            CAUSES OF ACTION

A.      Breach of Contract (Travelers)

        30.       Travelers is liable to Mr. Engel for breach of contract. Travelers had a valid,

enforceable contract of insurance with Mr. Engel, namely, the Policy. Travelers breached the terms

of that contract by wrongfully denying andlor underpaying the Claim. Travelers's breach

proximately caused Mr. Engel's damages. All conditions precedent required under the Policy have

been performed, excused, waived, or otherwise satisfied.

         31.      Defendant Travelers is therefore liable to Mr. Engel for breach of contract.

B.       Prompt Payment of Claims Statute (Travelers)

         32.      The Claim is a claim under an insurance policy with Defendant Travelers, of which

Mr. Engel's gave Travelers proper notice, causing Travelers to be liable for the Claim.

         33.      Defendant Travelers violated the prompt payrnent of claims provisions of the Texas

Insurance Code, namely, section 542.051 et seq., by:

                  a. Failing Failing to request from Mr. Engel all items, statements, and
                      forms that it reasonably believed would be required within the time
                      constraints provided by Tex. Ins. Code § 542.055; and/or



Plaintiffs Original Petition & Initial Disc•overy Requests

                                                                                            61Pagc
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 7 of 53


                  b. Delaying payment of the Claim following Travelers's receipt of all
                      items, statements, and forms reasonably requested and required, longer
                      than the amount of time provided by Tex. Ins. Code § 542.058.

         33.      Defendant Travelers is therefore liable to Mr. Engel for damages. In addition to Mr.

Engel's claim for damages, Mr. Engel is further entitled to 5% interest and attorneys' fees as set

forth in section 542.060 of the Texas Insurance Code.

C.        Unfair Settlement Practices/Bad Faith (Defendants)

         34.      Each of the foregoing paragraphs is incorporated by reference in the following.

         35.      As explained further herein, Defendants violated Tex. Ins. Code § 541.060(a) by

engaging in unfair settlement practices.

         Travelers

         36.      Defendant Travelers engaged in unfair settlement practices by:

                  a. Misrepresenting a material fact or policy provision relating to coverage
                     at issue;

                  b. Failing to attempt in good faith to effectuate a prompt, fair, and
                     equitable settlement of a claim with respect to which the insurer's
                     liability had become reasonably clear;

                  c. Failing to promptly provide a reasonable explanation of the basis in the
                     policy, in relation to the facts or applicable law, for the insurer's denial
                     of a claim or offer of a compromise settlement of a claim;


                  d. Failing within a reasonable time to affirm or deny coverage of a claim or
                     submit a reservation of rights; and

                  e. Refusing to pay the claim without conducting a reasonable investigation
                     with respect to the claim.

         37.      Each of the aforementioned unfair settlement practices was committed knowingly

by Defendant Travelers and was a producing cause of Mr. Engel's damages. Travelers is therefore




Plairctiff's Original Petitio►z & Initial Discovery Requests

                                                                                               71Pagc
         Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 8 of 53


    liable to Mr. Engel for engaging in such unfair settlement practices and causing Mr. Engel's

    damages.

             Nice and Tang

             38.      Defendants Nice and Tang are insurance adjusters assigned to inspect, conduct a

    thorough and reasonable investigation of the Claim, including discovering covered damages and

    fully quantifying covered damages and adjust the Claim. Nice was charged with inspecting the

    Property and investigating the Claim. Nice and Tang were charged with reviewing the claim to

    make sure that proper claims handling procedures were followed, investigating Mr. Engel's
                                                                             /
    damages, approving the estimate and coverage determination, and communicating with the insured

    about the Policy tertns. Insurance adjusters are "persons engaged in the business of insurance"
a
    under Tex. Ins. Code 541.001, et seq., and are individually liable for violations of the Texas

    Insurance Code. See Liherty, Mut. Ins. Co. v. Garrison Contr•actors, Inc., 966 S.W.2d 482, 486

    (Tex. 1998).

             39.      Defendants Nice and Tang were tasked with the responsibility of conducting a

    thorough and reasonable inspection and investigation of Mr. Engel's Claim, including the

    discovery of covered damages and fully quantiiying covered damages to Mr. Engel's Property.

             40.      Defendants Nice and Tang conducted a substandard, results-oriented inspection

    and investigation of the damages to the Subject Property. As such, Nice a.nd Tang failed to

    discover covered damages and/or fully quantify covered damages to Mr. Engel's Property, as

    required by the Policy and Texas law.

             41.      Further, Defendants Nice and Tang misrepresented material facts to Mr. Engel,

    that is, the existence and the true value of Mr. Engel's covered losses. Additionally, Defendants




    Plaintiffs Original Petition c& Initial Discovery Requests

                                                                                            81Page
      Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 9 of 53


Nice and Tang failed to provide Mr. Engel with a reasonable explanation as to why Travelers was

not compensating Mr. Engel for the covered losses, or the true value thereof.

         42.      Thus, Defendants Nice and Tang engaged in unfair settlement practices by:

                  a. Misrepresenting that the roof shingles were not damaged by wind and
                     hail;

                  b. Incorrectly documenting the damages;

                  c. Failing to include all covered damages;

                  d. Wrongfully denying a portion of the claim;

                  e. Underpaying the claim;

                  f. Delaying payment of the claim; and

                  g. Failing to include overhead and profit in the estimate.

         43.      Each of the aforementioned unfair settlement practices was committed knowingly

by Defendants Nice and Tang and was a producing cause of Mr. Engel's damages. Nice and Tang

are therefore liable to Mr. Engel for engaging in such unfair settlement practices and causing Mr.

Engel's damages.

D.       DTPA (Travelers)

         44.      Each of the foregoing paragraphs is incorporated by reference here fully.

         45.      At all material times herein, Mr. Engel was a"consumer" who purchased insurance

products and services from Defendants, and the products and services form the basis of this action.

         46.      Defendant Travelers has violated the Texas Deceptive Trade Practices-Consumer

Protection Act ("DTPA") in at least the following respects:

                  a. Misrepresenting a material fact or policy provision relating to coverage
                      at issue;




Plairitiff's Original Petition & Iraitial Discovery Requests

                                                                                              91 Page
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 10 of 53


                  b. Failing to attempt in good faith to effectuate a prompt, fair, and equitable
                     settlement of a claim with respect to which the insurer's liability had
                     become reasonably clear;

                  c. Failing to promptly provide a reasonable explanation of the Travelers in
                     the policy, in relation to the facts or applicable law, for the insurer's
                     denial of a claim or offer of a compromise settlement of a claim;

                  d. Failing within a reasonable time to affirm or deny coverage of a claim or
                     submit a reservation of rights; and

                  e. Refusing to pay the claim without conducting a reasonable investigation with
                     respect to the claim.


        47.       As a result of Defendant Travelers's violations of the DTPA, Mr. Engel suffered

actual damages, and such violations were a producing, actual, and proximate cause of Mr. Engel's

damages. Therefore, Defendant Travelers is liable to Mr. Engel for violations of the DTPA.

         48.      Further, Defendant Travelers knowingly and/or intentionally committed the acts

complained of herein. As such, Mr. Engel is entitled to exemplary and/or treble damages pursuant

to the DTPA and Texas Insurance Code § 541.152(a)-(b).

E.       Breach of Duty of Good Faith and Fair Dealing (Travelers)

         49.      Defendant Travelers breached the common law duty of good faith and fair dealing

owed to Mr. Engel by denying or delaying payment on the Claim when Travelers knew or should

have known liability was reasonably clear. Travelers's conduct proximately caused Mr. Engel's

damages.

         50.      Defendant Travelers is therefore liable to Mr. Engel.

F.       Attorneys' Fees

         51.      Mr. Engel engaged the undersigned attorney to prosecute this lawsuit against

Defendants and agreed to pay reasonable attorneys' fees and expenses through trial and any appeal.




Plaintift's Original Petition & Initial Discovery Requests

                                                                                             101Page
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 11 of 53


         52.     Mr. Engel is entitled to reasonable and necessary attorneys' fees pursuant to Tex.

Civ. Prac. & Rem. Code §§ 38.001-38.003 because Mr. Engel is represented by an attorney,

presented the claim to Defendants, and Defendants did not tender the just amount owed before the

expiration of the 30th day after the claim was presented.

         53.      Mr. Engel is additionally or alternatively entitled to recover reasonable and

necessary attorneys' fees pursuant to Tex. Bus. & Com. Code § 17.50(d).

         54.      Mr. Engel is additionally or alternatively entitled to recover reasonable and

necessary attorneys' fees pursuant to sections 541.152 and 542.060 of the Texas Insurance Code.

                                                VI.
                                       CONDITIONS PRECEDENT

         55.      All conditions precedent to Mr. Engel's right to recover have been fully performed

or have been waived by Defendants.

                                                 VII.
                                          JURY TRIAL DEMAND

         56.      Mr. Engel demands a jury trial of this cause and has or will tender the appropriate

jury fee.

                                               VIII.
                                        DISCOVERY REQUESTS

         57.      Pursuant to Rule 194, all Defendants are requested to disclose, within fifty (50)

days after service of this request, the information or material described in Rule 194.2(a)-(1).

         58.      All Defendants are also requested to respond to the attached discovery requests

within fifty (50) days in accordance with the instructions contained therein.

                                         IX.
                     NOTICE OF INTENT TO USE DISCOVERY AT TRIAL




Plaintiffs Original Petition & Initial Discovery Requests

                                                                                           11 IPage
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 12 of 53


        59.       Pursuant to Texas Rule of Civil Procedure 193.7, Mr. Engel hereby gives notice of

his intent to use all discovery instruments produced in this case at trial. Such discovery instruments

include, but are not limited to, all documents Defendants have or will produce in response to Mr.

Engel's written discovery requests.


                                                X.
                                        CONCLUSION & PRAYER

        60.       For these reasons, Mr. Engel prays that citations be issued, and, upon final hearing

of the case, he recover all damages from and against Defendants that may reasonably be established

by a preponderance of the evidence, and Mr. Engel be awarded attorneys' fees through trial and

appeal, costs of court, pre judgment interest, post judgment interest, and such other and further

relief, general or special, at law or in equity, to which Mr. Engel may show himself to be justly

entitled.



                                                             Respectfully submitted,



                                                             Bpfant Fitts
                                                             Texas State Bar No. 24040904
                                                             bfitts@fittslawfirm.com
                                                             Colton R. Shufelt
                                                             Texas State Bar No. 24103934
                                                             F1TTs LAw FiRm, PLLC
                                                             4801 Richmond Avenue
                                                             Houston, Texas 77056
                                                             Telephone 713.871.1670
                                                             Facsimile 713.583.1492
                                                             ATTORNEYS FOR 1VIR. ENGEL




PlaintiJf's Original Petition & Initial Discovery Requests

                                                                                            121Pagc
          Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 13 of 53



                          PLAINTIFF'S FIRST SET OF INTERROGATORIES
                              AND REQUEST FOR PRODUCTION TO
                    THE TRAVELERS HOME AND 1VIARINE INSURANCE COMPANY

        PLAINTIFF in this case requests that Defendant THE TxAVEI.ER.S HoME A1vn 1VI4RINE
I1vsultAAtvCE CowAtvY and its agents answer the following Interrogatories and Request for Production
separately in writing under oath within 50 days of service and serve your aiiswers to these
Interrogatories and Request for Production and produce related documents on Plaintiff by and through
her attorneys of record:

FITTs LAw Fam, PLLC
4801 Richmond Avenue
Houston, Texas 77027
Telephone 713.871.1670
Facsimile 713.583.1492

         The documents must be produced at the office of Fitts Law Firm, PLLC as they are kept in
the usual course of business and organized and labeled to correspond with the numbers requests.

                 You are under a duty to amend your responses if you obtain information on the basis of
which:

            1)      You know the response made was incorrect or incomplete when made; or
            2)      You know the response, though correct and complete when made, is no longer
                    true and complete, and the circumstances are such that a failure to amend the
                    answer in substance is misleading.



                                                           Respectfully submitted,



                                                           Brgant Fitts
                                                           Texas State Bar No. 24040904
                                                           bfitts@fittslawfirrn.com
                                                           Colton R. Shufelt
                                                           Texas State Bar No. 24103934
                                                           cshufelt@fittslaw.com
                                                           FiTTs LAw FrRivr, PLLC
                                                           4801 Richmond Avenue
                                                           Houston, Texas 77027
                                                           Telephone 713.871.1670
                                                           Facsimile 713.583.1492

                                                           ATTORNEYS FOR PLAINTIFF
  _.. .      . __     _..
Plaintiff's Initial Discovery Requests to Travelers
                                                                                                11PagE
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 14 of 53




                                             CERTIFICATE OF SERVICE

       This is to certify that, pursuant to the provisions of Texas Rule of Civil Procedure 21a, a true
and correct copy of the foregoing document has been attached to the petition.


                                                             .;.: .V.
                                                                          ~

                                                           Bryant Fitts




                                   ...        .....                              _
Plaintif/'s /nitial Discovery Requests to Travelers
                                                                                            21Page
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 15 of 53



                                      DEFINITIONS AND INSTRUCTIONS
    1. In answering this discovery, please furnish all information available to you, including
        information in possession of your agents, attorneys, investigators for your attorneys, and not
        merely known of your personal knowledge.

    2. If you are unable to answer a particular question or request in full after exercising due
        diligence to obtain the information to do so, please state this and answer the question or
        request to the fullest extent possible, specifying and explaining your inability to answer the
        entire question or request and stating what information or knowledge you have concerning
        the answered portion.

    3. In the event that you withhold information or documents or object to a request on the grounds
        of a privilege:
               a.   Identify the title of the document, and its general subject matter;
               b.   State the date of the document;
               c.   Identify the persons who participated in its preparation;
               d.   Identify the persons for whom it was prepared or to whom it was sent;
               e.   State the nature of the privilege claims; and
               f.   State in detail each and every fact upon which you base your claims for privilege.
    4. "Agent" means any employee, agent, representative, adjuster, engineer or other person who
        handles any part of the claim on behalf of the insurer.
    5. "Claim" means any claim filed or attempted to be filed under Claim No. H6Q2471and any
       other related claim or claims filed by Plaintiff for this property.
    6. "Defendant" or "Defendants" means 7)m TItAvEzERS' goME A1vn hL41QINE I1vsUR41vCE
        CowA1vY,DUs7YNICF,.4IVDJAS'oNTAlvGas individuals and as a collective group.

    7. "Documents" is to be interpreted broadly and includes any original, reproduction or copy of
       any kind, typed, recorded, graphic, printed, written or documentary, including without
       limitation, correspondence, memoranda, calendars, desk files, interoffice communications,
       notes, diaries, contracts, documents, drawings, plans, specifications, estimates, inventories,
       vouchers, permits, written ordinances, minutes of ineetings, invoices, billings, checks,
       reports, studies, telegrams, notice of telephone conversations, sales receipts and notes of any
       and all communications and every other means of recording any tangible thing, any form of
       communication of representation, including letters, words, pictures, sounds or symbols, or
       combinations thereof in your possession, custody, or control. This term is intended to include
       information, data, and items generated by, recorded by, and/or stored by or in electronic or
       digital means and formats, such as computer drives, computer servers, and/or any other
       computer, electronic, or digital means. Such digital or electronic information, data, and items
       should be produced in their original, unaltered versions; however, this term also expressly
       seeks any corollary files generated pursuant to any alterations of the original versions and
       files that otherwise evidence the history, tracking, deletion, and/or other alteration of such
       information, data, and items (i.e., metadata). Information, data, and items generated by,

PlaintifJ"s lnitial Discoveiy Reguests to Travelers
                                                                                              31 Page
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 16 of 53



         recorded by, and/or stored by or in electronic or digital means and formats are requested to
         be produced via CD-ROM, DVD, or similar digital forrnat and to include metadata.

    8. "Lawsuit" means KEVIN ENGEL V. THE 7R4VELER4 BoIKE AND MARWE INSUIL4NCE
          ConPaNY, DusTyNrm, arvn JasoN TaNG.

    9. "Plaintiff and "Plaintiff s" refers to a single Plaintiff or multiple Plaintiffs, if applicable.

    10. "Policy" means Homeowners' Policy Nuinber Policy No. ODGN52-994629914-633-1.

    11. "Property" means the dwelling, other structures and personal property located at 15496
        CRowlvOA"DwvE, MoNTGOMERY, TExAs 77316at the time of the event:

    12. "Written Communication" means the conveyance of information by writing, whether by
        letters, e-mails, memoranda, handwritten notes and/or faxes.

    13. "You, ""Your,""Yours, ""Defendants
                                     ,            ~" and "Defendant" means and refers to all Defendants
        in this case, as well all other natural persons, businesses or legal entities acting or purporting
        to act for or on behalf of the person or entity to whom these requests are directed.

    14. When asked to identify a person or state the identity of a person, or when an interrogatory
        refers to a person, please state

               a.   His/her full name;
               b.   Present or last known residence address;
               c.   Present or last known business address; and,
               d.   Present residence and/or business telephone number.

    15. If you decide that one question constitutes more than one question and you plan to object on
        the basis of excessive interrogatories, you are instructed to skip that question and continue
        to answer the questions that you consider to be single questions. By answering any numbered
        question, you are admitting that one number question is, in fact, one question and waive any
        objection based upon a limit of interrogatories.

    16. "Virtual" means aerial imagery, drone imagery, 3-D imagery, thermal imagery, robot, or
        other unmanned devices.




                                                      ........       ..
Plaintiff's /nitial Discovery Reguests to Travelers
                                                                                                41 Pat;e
      Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 17 of 53



                                       FIRST SET OF INTERROGATORIES

INTERROGATORY NO. 1.
State the name, address (both work and home), telephone number, driver's license number, social
security number, and position or job title of all persons answering these interrogatories.

RESPONSE:

INTERROGATORY NO. 2.
List the date(s) Defendant, and its agents requested that Plaintiff provide any of the named
Defendants or its agents in this cause of action with information, which was required in order to
properly evaluate Plaintiff's claim(s).

RESPONSE:

INTERROGATORY NO. 3.
Do you contend that Plaintiff did not provide you and/or the adjuster or other third parties with all
information you and/or the adjuster requested in order to properly evaluate Plaintiff's claim? If so,
please state what information was requested and not provided, and the dates of the requests.

RESPONSE:

INTERROGATORY NO. 4.
State the basis, in fact, and in terms of the policy, for your denial or partial denial of any portion of
Plaintiff's claim for coverage for wind and hail damage to the Subject Property.

RESPONSE:

INTERROGATORY NO. 5.
State the name, address, telephone number, and job title or position of all persons who issued,
adjusted, investigated, reviewed, handled, made entries or maae decisions, or exchanged any
documents or communications, including electronic, regarding Plaintiff's insurance policy or the
claim(s) making the basis of this lawsuit including the name, address and telephone number of the
identified person's supervisor. For all such persons who are no longer employees, agents, or
representatives of any Defendant and its agents, please so indicate and provide the person's last
known address and telephone number.

RESPONSE:

INTERROGATORY NO. 6.
For each adjuster involved with the claim at issue, list any and all courses, seminars, education,
training or other experiences such person has attended or received, in the (5) five years preceding
the date of loss for the claim at issue in this suit, concerning knowledge of Texas Insurance Code
Chapter 541. Formerly Art. 21.21, et seq., and Texas Insurance Code Chapter 542, formerly Art5.
21.55. et seq. Please also provide the name, address and telephone number of the entity or individual
that sponsored and/or provided the course, seminar, education, training or other experience.
Plaintif/'s /nitial Discovery Requests to Travelers
                                                                                              51 Page
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 18 of 53




RESPONSE:

INTERROGATORY NO. 7.
State the legal theories and describe the factual bases for your contention that Defendant, its agents
or third parties fully complied with each of the claims handling requirements codified in Tex. Ins. §
541.060.

RESPONSE:

INTERROGATORY NO. 8.
Identify every other insurance claim filed with Defendant or its agents for property damage within
a radius of (5) five of the property address at issue in this case, and stemming from the same storm,
which claims was denied in part or whole. State the name, phone number, and address of the insured.

RESPONSE:

INTERROGATORY NO. 9.
Please explain your policy, practice, and procedure of inspecting properties prior to insuring such
properties. Please include in your explanation the reasoning behind conducting such inspections.

RESPONSE:

INTERROGATORY NO. 10.
How is the performance of the adjusters involved in handling the Plaintiff's claim evaluated? State
the following: a. what performance measures are used b. describe your bonus or incentive plan for
adjusters.

RESPONSE:

INTERROGATORY NO. 11.
Please state whether the Defendant or its agents took or are aware of the taking of a recorded
statement and/or examination under oath of Plaintiff regarding the claim made the basis of this
lawsuit. If a recorded statement and/or examination under oath was taken, please state the date it
was taken and the name of the person taking the statement. Please also state whether the statement
was transcribed and where the statement is currently located, and/or the last place Defendant and its
agents saw a transcription of sarne.

RESPONSE:

INTERROGATORY NO. 12.
Identify anyone who recommended payment on Plaintiff's claim(s), and if so, state what amount(s).

RESPONSE:



Plaintif/°s /nitial Discovery Reguests to Travelers
                                                                                            61 P a g e
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 19 of 53



INTERROGATORY N0.13.
State whether any person involved in adjusting the claim at issue requested or asked for assistance
in handling and/or investigating Plaintiff s claim(s), and if so, identify to whom the request was
made.

RESPONSE:

INTERROGATORY NO. 14.
State the name, address, and telephone number of the office which each person involved in adjusting
the claim at issue worked while handling Plaintiff's claim(s), and the name, address, and telephone
number of each person's direct supervisor during that time.

RESPONSE:

INTERROGATORY NO. 15.
If you received complaints from an insurance agent concerning the handling of this claim and/or any
hail or windstorm claims made pertaining to the same date of loss as this case, identify such agent
by name, address, and telephone number and the nature of the complaint.

INTERROGATORY NO. 16.
Give the name, address and telephone number of all persons making a claim with you for property
damage for the same date of loss as Plaintiff's claim. This request is limited to persons who live
within a 5-mile radius of Plaintiff's insured residence.

RESPONSE:

INTERROGATORY NO. 17.
For each investigation by a Texas governmental agency within the last four yea.rs into Defendant
and its agents' practices when handling first-party claims for building damage, business personal
property damage, state the name of the agency, the names of all investigators, and the names of all
government representatives with whom Defendant and its agents communicated for purposes of the
investigation.

RESPONSE:

INTERROGATORY NO. 18.
As to any inspection of the property completed prior to issuing the policy, please identify the
purpose, the inspector, the date of the inspection and the results of the inspection.

RESPONSE•

INTERROGATORY NO. 19.
if you or any of your representatives performed any investigative steps in addition to what is
reflected in the claims file, please generally describe those investigative steps conducted by you or
any of your representatives with respect to the facts surrounding the circumstances of the subject
loss. Identify the person involved in each step.
                                                            ....       . ...
Plaintiff's lnitial Discovery Requests to Traveler,s
                                                                                          71 Page
            Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 20 of 53




RESPONSE:

INTERROGATORY NO. 20.
Please identify the written procedures or policies (including document(s) maintained in electronic
form) you maintained for your internal or third-party adjusters to use in connection with handling
property and casualty claims arising out of hail and windstorms occurring within one year before
and after the date of the loss of this claim.

RESPONSE:

INTERROGATORY NO. 21.
Did any Defendant or Defendant's representative complete a virtual inspection of the property? If
so, identify the method used to inspection, the person who conducted the inspection, the date it was
completed and the reason for the inspection.

RESPONSE:




                 r


  _.. . .                                                 _.. .
Plaintifj"s /nitial Discovery Reguests ta Travelers
                                                                                          81Page
        Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 21 of 53

                         %

                               FIRST SET OF REOUESTS FOR PRODUCTION


REOUEST FOR PRODUCTION NO. 1
A certified copy of the insurance policy issued by Defendant to Plaintiff.

RF.SPnNSF.:

REOUEST FOR PRODUCTION NO. 2
The underwriting files referring or relating in any way to the policy at issue in this action, including
the file folders in which the underwriting documents are kept and drafts of all documents in the file.

RESPONSE:

REOUEST FOR PRODUCTION NO. 3.
The claim files from the home, regional, local offices, and third-parry adjusters/adjusting firms
regarding the claim that is the subject of this matter, including copies of the file jackets, "filed" files
and notes, and drafts of documents contained in the file.

RESPONSE:

REOUEST FOR PRODUCTION NO. 4.
The electronic diary, including the electronic and paper notes made by Defendant and its agents'
claims personnel, contractors, and third-parry adjusters/adjusting firms relating to the Plaintiff's
claims.

RESPONSE:

REOUEST FOR PRODUCTION NO. 5.
All procedure or policy manuals or operations guides (including document(s) maintained in
electronic form) meant to instruct claims adjusters, claims handlers, or vendors in handling claims
for coverage for property damage, water damage, roof, hail and/or wind damage in Texas from the
date of the loss at issue in this claim, and one year, and forward one year.

RESPONSE:

REOUEST FOR PRODUCTION NO. 6.
All training and educational materials which instruct claims adjusters, claims handlers or vendors in
handling claims for property damage, water damage, roof, hail and/or wind damage under property
insurance policies in Texas.

RESPONSE:




    _                                             ...   .. .
Plaintiff's lnitial Discovery Requests to Traveler.c
                                                                                                91 Page
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 22 of 53



REQUEST FOR PRODUCTION NO. 7.
Any and all documents reflecting company guidelines, procedures, or policies that serve as criteria
for evaluating whether property damage, water damage, roof, hail and/or wind damage claims are
covered or excluded by any policy provisions in Texas in effect from the date of loss at issue in this
case, and back one and forward one year that Defendant contends applied to Plaintiff's claim. If the
party answering this request is an independent adjuster, produce the requested documents for both
the independent adjusting company and the party [carrier] that hired you with respect to this claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 8.
The adjusting reports, estimates and appraisals prepared concerning Plaintiff s underlying claim and
any claims for damages you contend are related to the underlying claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 9.
Any engineering or other reports prepared concerning Plaintiff's underlying claim and any claims
for damages you contend are related to the underlying claim.

RESPONSE:

REOUEST FOR PRODUCTION NO.10.
If you dispute that the cause of the loss was related solely to a storm during the policy period at
issue, produce all reports in your possession regarding damage to any property within a one-mile
radius of the Plaintiff's insured property for the date of loss associated with Plaintiff's claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 11.
If you contend that the damages are caused by anything other than the event at issue in the underlying
claim, produce all related claim files, reports, and photos in your possession, including produce any
reports concerning wind aiid hail radius.

RESPONSE:

REQUEST FOR PRODUCTION NO. 12.
Any roofing repair reports prepared concerning the Insured Location.

RESPONSE:

REQUEST FOR PRODUCTION NO. 13.
The field notes, measurements and file maintained by the adjuster(s) and/or engineers who
physically inspected the subject property.

RESPONSE:
Plainti)j'.s lnitial Discovery Reguests to Travelers
                                                                                           lO1Page
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 23 of 53



REQUEST FOR PRODUCTION NO. 14.
The emails, instant messages and internal correspondence pertaining to Plaintiff's underlying claim.

RESPONSE:

REOUEST FOR PRODUCTION NO. 15.
The videotapes, photographs, and records of Plaintiff's home, regardless of whether you intend to
offer these items into evidence at trial.

RESPONSE:

REQUEST FOR PRODUCTION N0.16.
Defendant's internal newsletter, bulletins, publications and memoranda relating to policies and
procedures for handling Texas windstorm and hail claims that were issued from one year prior to
the date of loss at issue to one year after the date, including, but not limited to, memoranda issued to
claims adjusters.

RESPONSE:

REQUEST FOR PRODUCTION N0.17.
The price guidelines that pertain to the handling of claims arising out of hail storms. In the event you
utilize published guidelines or "off the shelf' software, without medication, as your price guidelines,
you may respond by simply identifying by name, version, and/or edition the published guidelines
you use.

RESPONSE:

REQUEST FOR PRODUCTION N0.18.
The Plaintiff's file from the office of their insurance agent.

RESPONSE:

REQUEST FOR PRODUCTION NO. 19.
The information regarding weather condition on which you relied in making decisions on the
Plaintiff's claims.                                          ~
RESPONSE:

REQUEST OF PRODUCTION NO. 20.
The documents, manuals, and training materials, including audio and/or videotapes used in training,
overseeing or supervising your personnel employed in adjusting property claims in Texas and in
effect from one year prior to the date of loss at issue through one year after such date.

RESPONSE:


                            __.                . . . . . ._
Plaintif}"'s lnitial Discovery Requests to Travelers
                                                                                            il 1Page
      Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 24 of 53



REOUEST FOR PRODUCTION NO. 21:
The "Pay sheet," "Payment Log," or list of payments made on Plaintiff's claim. This includes all
indemnity, claim expenses and third-party payments.

RESPONSE:

REQUEST FOR PRODUCTION NO. 22.
The billing statements, including billing detail, of the independent adjusters and engineers, retained
to evaluate the subject property.

RESPONSE:

REOUEST FOR PRODUCTION NO. 23.
The documents reflecting reserves applied to the subject claim.

RESPONSE:

REOUEST FOR PRODUCTION NO. 24.
For the past five years, the portions of the personnel file of the adjuster(s) involved in handling
Plaintiff's claim that pertain to disciplinary actions associated with claims handling, and
performance under a bonus or incentive plan.

RESPONSE:

REOUEST FOR PRODUCTION NO. 25.
he managerial bonus or incentive place for managers responsible for windstorm claims in effect for
the time period one year prior to the date of loss at issue through one year after such date.

RESPONSE:

REOUEST FOR PRODUCTION NO. 26.
The bonus or incentive plan for adjusters in effect for the time period one year prior to the date of
loss at issue through one year after such date.

RESPONSE:

REOUEST FOR PRODUCTION NO. 27.
The documents reflecting your criteria and procedures for the selection and retention of independent
adjusters and engineers handling windstorm and hail claims in Texas from one year prior to the date
of loss at issue through one year after such date.

RESPONSE:




Plaintifj"s lnitial Discovery Requests to Travelers
                                                                                          121Pal;e
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 25 of 53



REOUEST FOR PRODUCTION NO. 28.
If a third party evaluated the subject property, provide the documents that show the number of other
matters in which the same such person(s) were retained by you to evaluate other properties over the
past five years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 29.
The Complaint Log required to be kept by you for windstorm complaints in Texas filed over the past
three years.

RESPONSE:

REOUEST FOR PRODUCTION NO. 30.
Your approved or preferred vendor list for engineers, third party adjusters/adjusting companies,
roofers, and contractors, for windstorm claims in Texas from one year prior to the date of loss at
issue through one year after such date.

RESPONSE:

REOUEST FOR PRODUCTION NO. 31.
The contract between the Defendant insurer and the Defendant, any third-party adjusting company,
and/or any third-party claims management company.

RF.SPnNSF.:

REOUEST FOR PRODUCTION NO. 32.
The correspondence pertaining to the Claim at issue in this lawsuit between the Defendant insurer
and the third-party adjusters/adjusting/claims management firms, engineers and other estimators,
including but not limited to Travelers, who worked on the claim.

RESPONSE:

REOUEST FOR PRODUCTION NO. 33.
Produce the claim file for all property damage claims made by persons for the same date of loss as
Plaintiff's clairn. This request is limited to persons who live within a 5-mile radius of Plaintiffs
insured residence.

RESPONSE:

REQUEST FOR PRODUCTION NO. 34.
Any and all documents reflecting inspections completed by or on behalf of Defendant and its agents
prior to binding the insurance policy at issue in this lawsuit.

RESPONSE:

                                                        _.
Plaintiff'.s.lnitial Discovery Requests to Traveler.c
                                                                                        131Page
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 26 of 53



REOUEST FOR PRODUCTION NO. 35.
Any investigative report not included in the claim file.

RESPONSE:

REOUEST FOR PRODUCTION NO. 36.
If you contend that Plaintiffhas filed prior claims that are related to the claim at issue in this suit, provide
the claim files associated with those prior claims.

RESPONSE:

REOUEST FOR PRODUCTION NO. 37.
Any and all organizational charts or diagrams reflecting the chain of command or supervisory
hierarchy relating to each person involved in handling Plaintiff s claim(s).

RESPONSE:

REOUEST FOR PRODUCTION NO. 38.
Copies of all job descriptions of employees that adjusted or in any way supervised the handling of
Plaintiff's claim.

RF.SPnNI;F.:

REOUEST FOR PRODUCTION NO. 39.
Any and all training manuals used by third-party vendors, independent adjusting firms, and/or claims
management entities to train their adjusters on handling property damage claims for Defendants.
This request is limited to the (5) five years preceding the date of loss for the claim at issue in this
suit.

RESPONSE:

REOUEST FOR PRODUCTION NO. 40.
Any and all transcripts, audio recordings, or video recordings of Plaintiffls initial report of the claim at
issue in this suit.

RESPONSE:

REOUEST FOR PRODUCTION NO. 41.
Any and all transcripts, audio recording, or video recordings of recorded statements taken by Defendant
or Defendant's agents related to the claim at issue in this suit.

RESPONSE:




Plaintiff's /nitial Discovery Requests to Travelers
                                                                                                   1411'age
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 27 of 53




REOUEST FOR PRODUCTION NO. 42.
Defendant Travelers' internal newsletter, bulletins, publications, memoranda relating to policies and
procedures for handling Texas wind and hail claims that were issued from one yeai prior to the date
of loss at issue to one year after the date.

RESPONSE:

REQUEST FOR PRODUCTION NO. 43.
Any and all records of communications, including electronic, between Defendant and Plaintiff
regarding Plaintiff's claim.

RFIRPnNSF.

REOUEST FOR PRODUCTION NO. 44.
The photos, videos, and records of virtual inspections conducted at the subject property by any
Defendant or Defendant's representative in all available formats.

RESPONSE

REOUEST FOR PRODUCTION NO. 45.
The Remote Pilot Certificate for any Defendant or Defendant's representative that used a drone to
conduct an inspection of the subject properry.

RESPONSE:




Plaintif~'s lnitial Discovery Reguests to Travelers
                                                                                         151!'age
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 28 of 53



                           PLAINTIFF'S FIRST SET OF INTERROGATORIES
                               AND REQUESTS FOR PRODUCTION; TO
                            DEFENDANTS DUSTY NICE AND JASON TANG

        PLAINTIFF in this case requests that Defendants Dusty Niee and Jason Tang answer the
following Interrogatories and Requests for Production separately in writing under oath within 50 days
of service and serve your answers to these Interrogatories and Request for Production and produce
related documents on Plaintiff by and through her attorneys of record:

FiTTs LAw FIRM, PLLC
4801 Richmond Avenue
Houston, Texas 77027
Telephone 713.871.1670
Facsimile 713.583.1492

         The documents must be produced at the office of Fitts Law Firm, PLLC as they are kept in
the usual course of business and organized and labeled to correspond with the numbers requests.

             You are under a duty to amend your responses if you obtain information on the basis of
which:

         1)        You know the response made was incorrect or incomplete when made; or
         2)        You know the response, though' correct and complete when made, is no
                   longer true and complete, and the circumstances are such that a failure to
                   amend the answer in substance is misleading.



                                                                  Respectfully submitted,




                                                                  Bryarit' itts
                                                                  Texas State Bar No. 24040904
                                                                  bfitts@fittslawfirm.com
                                                                  Colton R. Shufelt
                                                                  Texas State Bar No. 24103934
                                                                  cshufelt@fittslaw.com
                                                                  FiTTs LAw FrRm, PLLC
                                                                  4801 Richmond Avenue
                                                                  Houston, Texas 77027
                                                                  Telephone 713.871.1670
                                                                  Facsimile 713.583.1492

                                                                  ATTORNEYS FOR PLAiNTiFF




                                                          .....          ..
Plaintif~'s /nitial Discovery Requests to Nice and Tang
                                                                                                 1 ~F'age
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 29 of 53



                                            CERTIFICATE OF SERVICE

        This is to certify that, pursuant to the provisions of Texas Rule of Civil Procedure 21 a, a true
and correct copy of the foregoing document has been attached to the petition.



                                                                            .~

                                                          BryakFitts




Plaintifj's /nitial Discovery Reguests to Nice and Tang
                                                                                               21PGige
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 30 of 53



                                      DEFINITIONS AND INSTRUCTIONS
         In answering this discovery, please furnish all information available to you, including
         information in possession of your agents, attorneys, investigators for your attorneys, and not
         merely known of your personal knowledge.

    2. If you are unable to answer a particular question or request in full after exercising due
        diligence to obtain the information to do so, please state this and answer the question or
        request to the fullest extent possible, specifying and explaining your inability to answer the
        entire question or request and stating what information or knowledge you have concerning
        the answered portion.

    3. In the event that you withhold information or documents or object to a request on the grounds
        of a privilege:
               a.   Identify the title of the document, and its general subject matter;
               b.   State the date of the document;
               c.   Identify the persons who participated in its preparation;
               d.   Identify the persons for whom it was prepared or to whom it was sent;
               e.   State the nature of the privilege claims; and
               f.   State in detail each and every fact upon which you base your claims for privilege.
    4. "Agent" means any employee, agent, representative, adjuster, engineer or other person who
        handles any part of the claim on behalf of the insurer.
    5. "Claim" means any claim filed or attempted to be filed under Clafm No. H6Q2471 and any
        other related claim or claims filed by Plaintiff for this property.
    6. "Defendant" or "Defendants" means TSE 7RAVELEIQSHOMEANDMtRIIVEINSURA1vCE
        COAIPaNY,DUs7yNICE,AimJAS'o1vT.41vGas individuals and as a collective group.

     7. "Documents" is to be interpreted broadly and includes any original, reproduction or copy of
        any kind, typed, recorded, graphic, printed, written or docuxnentary, including without
        limitation, correspondence, memoranda, calendars, desk files, interoffice communications,
        notes, diaries, contracts, documents, drawings, plans, specifications, estimates, inventories,
        vouchers, permits, written ordinances, minutes of ineetings, invoices, billings, checks,
        reports, studies, telegrams, notice of telephone conversations, sales receipts and notes of any
        and all communications and every other means of recording any tangible thing, any form of
        communication of representation, including letters, words, pictures, sounds or symbols, or
        combinations thereof in your possession, custody, or control. This term is intended to include
        information, data, and items generated by, recorded by, andlor stored by or in electronic or
        digital means and formats, such as computer drives, computer servers, and/or any other
        computer, electronic, or digital means. Such digital or electronic information, data, and items
        should be produced in their original, unaltered versions; however, this term also expressly
        seeks any corollary files generated pursuant to any alterations of the original versions and
        files that otherwise evidence the history, tracking, deletion, and/or other alteration of such
        information, data, and items (i.e., metadata). Information, data, and items generated by,



Plaintiff's /nitial Discovery Reque.sts to Nice and Tang
                                                                                               31Page
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 31 of 53



         recorded by, and/or stored by or in electronic or digital means and formats are requested to
         be produced via CD-ROM, DVD, or similar digital format and to include metadata.


    8. "Lawsuit" means KEVIN ENGEL V. TEE TRAYELEXS SOME AND MARINE INSURANCE
        COMPANY, DUSTYNICE, AND .>ASON TANG.

    9. "Plaintiff and "Plaintiff's" refers to a single Plaintiff or multiple Plaintiffs, if applicable.

    10. "Policy" means Homeowners' Policy Number Policy No. ODGN52-994629914-633-1.


    11. "Property" means the dwelling, other structures and personal property located at 15496
        CRowN OAxsDxivE, MoNTGomERY, TExAs 77316at the time of the event.

    12. "Written Communication" means the conveyance of information by writing, whether by
        letters, e-mails, memoranda, handwritten notes and/or faxes.

    13. "You, ""Your > ""Yours> ""Defendants> " and "Defendant" means and refers to all Defendants
        in this case, as well all other natural persons, businesses or legal entities acting or purporting
        to act for or on behalf of the person or entity to whom these requests are directed.

    14. When asked to identify a person or state the identity of a person, or when an interrogatory
        refers to a person, please state

               a.   His/her full name;
               b.   Present or last known residence address;
               c.   Present or last known business address; and,
               d.   Present residence and/or business telephone number.

    15. If you decide that one question constitutes more than one question and you plan to object on
        the basis of excessive interrogatories, you are instructed to skip that question and continue
        to answer the questions that you consider to be single questions. By answering any numbered
        question, you are admitting that one number question is, in fact, one question and waive any
        objection based upon a limit of interrogatories.
    16. "Virtual" means aerial imagery, drone imagery, 3-D imagery, thermal imagery, robot, or
        other unmanned devices.




Plaintiff's /nitial Discovery Request.s lo Nice and Tang
                                                                                                 41Page
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 32 of 53



                                      FIRST SET OF INTERROGATORIES -

INTERROGATORY NO. 1.
State the name, address (both work and home), telephone number, driver's license number, social
security number, and position or job title of all persons answering these interrogatories.

RESPONSE:

INTERROGATORY NO. 2.
List the date(s) Defendant(s) requested that Plaintiff provided any of the named Defendants in this
cause of action with information; which was required in order to properly evaluate Plaintiff's
claim(s).

RESPONSE:

INTERROGATORY NO. 3.
State the basis, in fact, and in the terms of the policy, for Defendant's denial or partial denial, of any
portion of Plaintiff's claim for coverage for wind and hail damage to the Subject Property.

RESPONSE:

INTERROGATORY NO. 4.
State the basis, in fact and in the terms of the policy, for Defendant's failure to pay Plaintiff's fiall
claim of damages or any portion of Plaintiff's claimed damages for coverage for wind and' hail
damage to the Subject Property, as well as state whether Defendant recommended payrnent on
Plaintiff's claim(s), and if so, in what amount(s).

RESPONSE:

INTERROGATORY NO. 5.
State the name, address, telephone number and job title or position of all persons and/or entities
Defendant retained or solicited an opinion from in the investigation of Plaintiff's claims(s).

RESPONSE:

INTERROGATORY NO. 6.
Provide Defendant's employment history, including job titles, in the field of insurance and/or home
construction, including the date on which Defendant became licensed as an adjuster in the State of
Texas and any other states in which you hold licenses.

RESPONSE:

INTERROGATORY NO. 7.
List any and all courses, seminars, education, training or other experiences you have attended or
received, in the (5) five years preceding the date of loss for the claim at issue in this suit, concerning
knowledge of Texas Insurance Code Chapter 541. formerly Art. 21.21, et seq., and Texas Insurance


                ........ ......             . . .....      ..   . _.. . . .                    ....
Plaintiff's /nitial Discovery Request.s to Nice and Tang
                                                                                                 51F'age
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 33 of 53



Code Chapter 542, formerly Art5. 21.55. et seq. Please also provide the name, address and telephone
number of the entity or individual that sponsored and/or provided the course, seminar, education,
training or other experience.

RESPONSE:

INTERROGATORY NO. 8.
State the legal theories and describe the factual bases for your contention that you fully complied
with each of the claims handling requirements codified in Tex. Ins. § 541.060.

RESPONSE:

INTERROGATORY NO. 9.
Identify every other insurance claim adjusted or investigated by you, stemming from the same storm
at issue in this case and made for hail and/or wind property damage with Defendant The Travelers
Home and Marine Insurance Company in the same city/town as the house at issue in this case, and
which claim was denied in part or whole. State the name, phone number, and address of the insured.

RESPONSE:

INTERROGATORY NO. 10.
State the cause number, style, and court for each lawsuit filed against you in the last five years
alleging misconduct, improper claims handling, bad faith, violations of Texas Insurance Code
§541.060, formerly known as Article 21.21, or violations of Texas Insurance Code §542.055 et seq.
formerly known as Article 21.55, in the handling of first-party claims for property damage coverage
under homeowner insurance policies.

RESPONSE:

INTERROGATORY NO. 11.
List any and all courses, seminars, education, training or reference materials you attended or received
specific to handling and investigation of property, water, wind and/or hail related policy claims
and/or damages and the name of the entity from which it was acquired. This request is limited to
the (5) five years preceding the date of loss for the claim at issue in this suit.

RESPONSE:

INTERROGATORY NO. 12.
State the name, address, and telephone number of each policyholder who gave you or any other
Defendant written notice, within the last five years, of a complaint about your handling of first-party
claims for property damage coverage under homeowner insurance policies in Texas, including
complaints made to the Texas Department of Insurance.

RESPONSE:




        ......_........    . . . . . . . . . . . . . _.. . . . . . . . . . . . . . . . ..   ..__..   .   __ .
Plaintiff's /nitial Discovery Reque.sts to Nice and Tang
                                                                                                                6 i'age
      Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 34 of 53



INTERROGATORY N0.13.
State whether you requested or asked for assistance in handling and/or investigating Plaintiff's
claim(s), and if so, identify to whom the request was made, such as to a supervisor, engineer, roofer
or any other person(s), including the name, address and telephone number of each individual or
entity.

RESPONSE:                                                                                              `

INTERROGATORY NO. 14.
State the name, address, and telephone number of the office which the Defendant worked while
handling Plaintiff's claim(s), and the name, address, and telephone number of each person's direct
supervisor while handling Plaintiff's claim(s).

RESPONSE:

INTERROGATORY NO. 15.
If in the (5) five years preceding that date of loss at issue in this case, Defendant was disciplined or
received a negative performance evaluation during his/her course of employment, describe the cause
and/or nature of such discipline or evaluation, the date that it occurred.

RESPONSE:

INTERROGATORY NO. 16.
If you performed any investigative steps in addition to what is reflected in the claims file, please
generally describe those investigative steps conducted by you or any of your representatives with
respect to the facts surrounding the circumstances of the loss at issue in this case. Identify the
person(s) involved in each step.

RESPONSE:

INTERROGATORY NO. 17.
From the date the claim at issue, in this case, was opened to the present, what documents (including
those maintained electronically) relating to the investigation or handling of a claim for property,
water, wind and/or hail insurance benefits in Texas are routinely generated during the course of the
investigation and handling of a claim by you (e.g. Investigation Reports; Inspection Notes, diagrams,
reserves sheet; electronic claims diary; a claims review report; pricing report)?

RESPONSE:

INTERROGATORY NO. 18.
Have any documents (including those maintained electronically) relating to the investigation or
handling of Plaintiff's claim for insurance. benefits been destroyed or disposed of? If so, please
identify what, when and why the document was destroyed, and describe your document retention
policy.

RESPONSE:


                    .................                                     . . . _._. . . . . . .
Plaintiff's /nitial Discovery Reguests to Nice and Tang
                                                                                                   7   ge
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 35 of 53



INTERROGATORY N0.18.
Did any Defendant or Defendant's representative complete a virtual inspection of the property? If
so, identify the method used to inspection, the person who conducted the inspection, the date it was
completed and the reason for the inspection.

RESPONSE:




                                                             _. _.. . . . .   ...... _ _ . . . . _...     . -- . . .
Plaintiff"s /nittal Discovery Regue.sts to Nice and Tang
                                                                                                        81Pagc
      Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 36 of 53




                              FIRST SET OF REQUESTS FOR PRODUCTION


REOUEST FOR PRODUCTION NO. 1.
The claim files, whether in paper or electronic format, from the home, regional, local offices, and
third-party adjusters/adjusting firms regarding the claim that is the subject of this matter, including
copies of the file jackets, "filed" files and notes, and drafts of documents contained in the file.

RESPONSE:

REOUEST FOR PRODUCTION NO. 2.
The electronic diary, including the electronic and paper notes made by you relating to the Plaintiff's
claim(s).

RESPONSE:

REOUEST FOR PRODUCTION NO. 3.
Any investigative report not included in the claims file, including the field notes, handwritten notes,
measurements and file maintained by you relating to and/or relied upon in the adjustment the
Plaintiff s claim(s).

RESPONSE:

REQUEST FOR PRODUCTION NO. 4.
The emails, instant messages, text messages and intemal correspondence pertaining to Plaintiff's
claim.

RESPONSE:

REOUEST FOR PRODUCTION NO. 5.
Any and all materials received from any and all courses, seminars, education, training or other
experiences you have attended, in the (5) five years preceding the date of loss for the claim at issue
in this suit, concerning knowledge of Texas Insurance Code Chapter 541. formerly Art. 21.21, et
seq., and Texas Insurance Code Chapter 542, formerly Art5. 21.55. et seq.

RESPONSE:

REOUEST FOR PRODUCTION NO. 6.
Any and all records of Continuing Education courses that you have attended in person and/or
participated in online, during the (5) five years preceding the date of loss for the claim at issue in
this suit.

RESPONSE:




Plaintiff's /nitial Discovery Reque.sts to Nice and Tang
                                                                                             9 1Pa ;e
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 37 of 53



REQUEST FOR PRODUCTION NO. 7.
Any and all materials that you have received which include policies and/or procedures which relate
to the handling of property, water, wind and/or hail claims in Texas in effect from the date of loss at
issue in this case, and back one and forward one year. If the party answering this request is an
independent adjuster, produce the requested documents for both the independent adjusting company
and the party State Farm Lloyds that hired you with respect to this claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 8.
All materials meant to instruct and guide you iulder Texas law and/or company policy with regard
to unfair claim settlement.practices, unfair claims handling practices, standards to be met in adjusting
or handling first party insurance claims or avoiding charges of bad faith. This request is limited to
the (5) five years preceding the date of loss for the claim at issue in this suit.

RESPONSE:

REOUEST FOR PRODUCTION NO. 9.
Any and all records of communications, including electronic, between Defendant and Plaintiff's
regarding Plaintiff's claim.

RESPONSE:

REQUEST FOR PRODUCTION NO.10.
Any and all written records of communications, including electronic, between Defendant and any
third-party regarding Plaintiff's claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 11.
Any and all written records of cornmunications, including electronic, between Defendant and any
other Defendant regarding Plaintiffs claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 12.
All documents related to your job evaluations, disciplinary actions, achievements, awards, and
performance under a bonus or incentive plan.

RESPONSE:

REQUEST FOR PRODUCTION NO. 13.
All photographs, diagrams, drawings, or other graphic depictions of Plaintiff's or the Property made
the basis of this case.



                                 _                     .. ..   .....   .   ......._. _   __ .-........ _-... . .   - ..
Plaint~s /nitial Discovery Reguests to Nice and Tang
                                                                                                                          101E'age
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 38 of 53



RESPONSE:

REOUEST FOR PRODUCTION NO. 14.
All preferred vendor lists referred to or utilized by you to hire any third party or other Defendant to
assist with the investigation of Plaintiff's claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 15.
The videotapes, photographs, and records of Plaintiff or Plaintiff's home, regardless of whether you
intend to offer these items into evidence at trial.

RESPONSE:

REQUEST FOR PRODUCTION NO. 16.
Defendant The Travelers Home and Marine Insurance Company internal newsletter, bulletins,
publications and memoranda relating to policies and procedures for handling Texas wind and hail
claims that were issued from one year prior to the date of loss at issue to one year after the date.

RESPONSE:

REOUEST FOR PRODUCTION N0.17.
The file maintained by you at your home, office, or in your vehicle relating to Plaintiffs claim(s).

RESPONSE:

REQUEST FOR PRODUCTION NO.18.
The information regarding weather condition on which you relied in making decisions on the
Plaintiff's claims.

RESPONSE:

REQUEST FOR PRODUCTION NO. 19.
The photos, videos, and records of virtual inspections conducted at the subject property by any
Defendant or Defendant's representative in all available formats

RESPONSE:

REOUEST FOR PRODUCTION NO. 20.
The Remote Pilot Certificate for any Defendant or Defendant's representative that used a drone to
conduct an inspection of the subject property.


RESPONSE:




Plaintifj's /nitial Discovery Requests to Nice and Tang
                                                                                            11 IPage
          Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 39 of 53



                         PLAINTIFF'S FIRST SET OF INTERROGATORIES
                             AND REQUEST FOR PRODUCTION TO
                   THE TRAVELERS HOME AND MARINE INSURANCE COMPANY

        PLAINTIFF in this case requests that Defendant THE T1tAVELERS H01vE AND MARrnTE
INsvRAtvCE COWANY and its agents answer the following Interrogatories and Request for Production
separately in writing under oath within 50 days of service and serve your aiiswers to these
Interrogatories and Request for Production and produce related documents on Plaintiff by and through
her attorneys of record:

FITTS LAw FiRm, PLLC
4801 Richmond Avenue
Houston, Texas 77027
Telephone 713.871.1670
Facsimile 713.583.1492

         The documents must be produced at the office of Fitts Law Firm, PLLC as they are kept in
the usual course of business and organized and labeled to correspond with the numbers requests.

               You are under a duty to amend your responses if you obtain information on the basis of
which:

              1)   You know the response made was incorrect or incomplete when made; or
              2)   You know the response, though correct and complete when made, is no longer
                   true and complete, and the circumstances are such that a failure to amend the
                   answer in substance is misleading.



                                                          Respectfully submitted,

                                                                      ~
                                                                      -~
                                                          B'rgant Fitts
                                                          Texas State Bar No. 24040904
                                                          bfitts@fitfslawfinn.com
                                                          Colton R. Shufelt
                                                          Texas State Bar No. 24103934
                                                          cshufelt@fittslaw.com
                                                          FiTTs La.w Frnm, PLLC
                                                          4801 Richmond Avenue
                                                          Houston, Texas 77027
                                                          Telephone 713.871.1670
                                                          Facsimile 713.583.1492

                                                          ATTORNEYS FOR PLAINTIFF

  _   .....                ...... .. .
Plaintiff's lnitial Discovery Requests to Travelers
                                                                                               11Pat;e
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 40 of 53




                                             CERTIFICATE OF SERVICE

       This is to certify that, pursuant to the provisions of Texas Rule of Civil Procedure 21a, a true
and correct copy of the foregoing document has been attached to the petition.




                                                           Bryant Fitts




Plaintif/'s lnitial Discovery Requests to Travelers
                                                                                            21Pat;e
        Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 41 of 53



                                        DEFINITIONS AND INSTRUCTIONS
           In answering this discovery, please furnish all information available to you, including
           information in possession of your agents, attorneys, investigators for your attorneys, and not
           merely known of your personal knowledge.

        2. If you are unable to answer a particular question or request in full after exercising due
            diligence to obtain the information to do so, please state this and answer the question or
            request to the fullest extent possible, specifying and explaining your inability to answer the
            entire question or request and stating what information or knowledge you have concerning
            the answered portion.

        3. In the event that you withhold information or documents or object to a request on the grounds
            of a privilege:
                      a.   Identify the title of the document, and its general subject matter;
                      b.   State the date of the document;
                      c.   Identify the persons who participated in its preparation;
                      d.   Identify the persons for whorn it was prepared or to whom it was sent;
                      e.   State the nature of the privilege claims; and
                      f.   State in detail each and every fact upon which you base your claims for privilege.
        4. "Agent" means any employee, agent, representative, adjuster, engineer or other person who
            handles any part of the claim on behalf of the insurer.
        5. "Claim" means any claim filed or attempted to be filed under Claim No. H6Q2471and any
           other related claim or claims filed by Plaintiff for this property.
        6. "Defendant" or "Defendants" means TBE T1RAVELLRs HOME A1vD MARI1vE INSUR4NCE
            COMPa1vY, DUs7yNICE, AND JASON TA1vGas individuals and as a collective group.
        7. "Documents" is to be interpreted broadly and includes any original, reproduction or copy of
           any kind, typed, recorded, graphic, printed, written or documentary, including without
           limitation, correspondence, memoranda, calendars, desk files, interoffice communications,
           notes, diaries, contracts, documents, drawings, plans, specifications, estimates, inventories,
           vouchers, permits, written ordinances, minutes of ineetings, invoices, billings, checks,
           reports, studies, telegrams, notice of telephone conversations, sales receipts and notes of any
           and all communications and every other means of recording any tangible thing, any form of
           communication of representation, including letters, words, pictures, sounds or symbols, or
           combinations thereof in your possession, custody, or control. This term is intended to include
           information, data, and items generated by, recorded by, and/or stored by or in electronic or
           digital means and formats, such as computer drives, computer servers, and/or any other
           computer, electronic, or digital means. Such digital or electronic information, data, and items
           should be produced in their original, unaltered versions; however, this term also expressly
           seeks any corollary files generated pursuant to any alterations of the original versions and
           files that otherwise evidence the history, tracking, deletion, and/or other alteration of such
           information, data, and items (i.e., metadata). Information, data, and items generated by,

   ..       . .....
Plaintif/'.s lnitial Discovery Reguests to Travelers
                                                                                                     31Pat;e
      Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 42 of 53



          recorded by, and/or stored by or in electronic or digital means and formats are requested to
          be produced via CD-ROM, DVD, or similar digital format and to include metadata.

          "Lawsuit" means KEVIN ENGEL V. TSE TRAm_F._1s HoME AND MARI11tE INSUR4NCE
          ComPaNY, DvsTyNrcF, aNn JAsolvTalvG.

    9. "Plaintiff and "Plaintiff's" refers to a single Plaintiff or multiple Plaintiffs, if applicable.

     10. "Policy" means Homeowners' Policy Number Policy No. ODGN52-994629914-633-1.

     11. "Property" means the dwelling, other structures and personal property located at 15496
         CRowN OA"DxivE, MoNTGomERY, TixAs 77316at the time of the event.

     12. "Written Communication" means the conveyance of informatiorr by writing, whether by
         letters, e-mails, memoranda, handwritten notes and/or faxes.

     13. "You," "Your," "Yours," "Defendants," and "Defendant" means and refers to all Defendants
         in this case, as well all other natural persons, businesses or legal entities acting or purporting
         to act for or on behalf of the person or entity to whom these requests are directed.

     14. When asked to identify a person or state the identity of a person, or when an interrogatory
         refers to a person, please state

               a.   Hislher full name;
               b.   Present or last known residence address;
               c.   Present or last known business address; and,
               d.   Present residence and/or business telephone number.

     15. If you decide that one question constitutes more than one question and you plan to object on
         the basis of excessive interrogatories, you are instructed to skip that question and continue
         to answer the questions that you consider to be single questions. By answering any numbered
         question, you are admitting that one number question is, in fact, one question and waive any
         objection based upon a limit of interrogatories.

     16. "Virtual" means aerial imagery, drone imagery, 3-D imagery, thermal imagery, robot, or
         other unmanned devices.




Plaintif/"s lnitial Discovery Reguests to Travelers
                                                                                                41Page
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 43 of 53



                                             FIRST SET OF INTERROGATORIES

INTERROGATORY NO. 1.
State the name, address (both work and home), telephone number, driver's license number, social
security number, and position or job title of all persons answering these interrogatories.

RFSPnNSF.:

INTERROGATORY NO. 2.
List the date(s) Defendant, and its agents requested that Plaintiff provide any of the named
Defendants or its agents in this cause of action with information, which was required in order to
properly evaluate Plaintiff's claim(s).

RFSPnNSF _

INTERROGATORY NO. 3.
Do you contend that Plaintiff did not provide you and/or the adjuster or other third parties with all
information you andlor the adjuster requested in otder to properly evaluate Plaintiff's claim? If so,
please state what information was requested and not provided, and the dates of the requests.

RESPONSE:

INTERROGATORY NO. 4.
State the basis, in fact, and in terms of the policy, for your denial or partial denial of any portion of
Plaintiff's claim for coverage for wind and hail damage to the Subject Property.

RESPONSE:

INTERROGATORY NO. 5.
State the name, address, telephone number, and job title or position of all persons who issued,
adjusted, investigated, reviewed, handled, made entries or made decisions, or exchanged any
documents or communications, including electronic, regarding Plaintiff's insurance policy or the
claim(s) making the basis of this lawsuit including the name, address and telephone number of the
identified person's supervisor. For all such persons who are no longer employees, agents, or
representatives of any Defendant and its agents, please so indicate and provide the person's last
known address and telephone number.

RESPONSE:

INTERROGATORY NO. 6.
For each adjuster involved with the claim at issue, list any and all courses, seminars, education,
training or other experiences such person has attended or received, in the (5) five years preceding
the date of loss for the claim at issue in this suit, concerning knowledge of Texas insurance Code
Chapter 541. Formerly Art. 21.21, et seq., and Texas Insurance Code Chapter 542, formerly Art5..
21.55. et seq. Please also provide the name, address and telephone number of the entity or individual
that sponsored and/or provided the course, seminar, education, training or other experience.
                     ...     .11, 1_   ...
Plaintiff'.s /nitial Discovery Requests to Travelers
                                                                                              51PagE
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 44 of 53




RESPONSE:

INTERROGATORY NO. 7.
State the legal theories and describe the factual bases for your contention that Defendant, its agents
or third parties fully complied with each of the claims handling requirements codified in Tex. Ins. §
541.060.

RESPONSE:

INTERROGATORY NO. 8.
Identify every other insurance claim filed with Defendant or its agents for property damage within
a radius of (5) five of the property address at issue in this case, and stemming from the same storm,
which claims was denied in part or whole. State the name, phone number, and address of the insured.

RESPONSE:

INTERROGATORY NO. 9.
Please explain your policy, practice, and procedure of inspecting properties prior to insuring such
properties. Please include in your explanation the reasoning behind conducting such inspections.

RESPONSE:

INTERROGATORY NO. 10.
How is the performance of the adjusters involved in handling the Plaintiff's claim evaluated? State
the following: a. what performance measures are used b. describe your bonus or incentive plan for
adjusters.

RESPONSE:

INTERROGATORY NO. 11.
Please state whether the Defendant or its agents took or are aware of the taking of a recorded
statement and/or examination under oath of Plaintiff regarding the claim made the basis of this
lawsuit. If a recorded statement and/or examination under oath was taken, please state the date it
was taken and the name of the person taking the statement. Please also state whether the statement
was transcribed and where the statement is currently located, and/or the last place Defendant and its
agents saw a transcription of same.

RESPONSE:

INTERROGATORY NO. 12.
Identify anyone who recommended payment on Plaintiff's claim(s), and if so, state what amount(s).

RESPONSE:


          .....                    .._                 ... ...
Plaintiff's /nitial Discovery Reguests to Travelers
                                                                                           61F'age
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 45 of 53



INTERROGATORY NO. 13.
State whether any person involved in adjusting the claim at issue requested or asked for assistance
in handling and/or investigating Plaintiff's claim(s), and if so, identify to whom the request was
made.

RESPONSE:

INTERROGATORY N0.14.
State the name, address, and telephone number of the office which each person involved in adjusting
the claim at issue worked while handling Plaintiff's claim(s), and the name, address, and telephone
number of each person's direct supervisor during that time.

RESPONSE:

INTERROGATORY NO. 15.
If you received complaints from an insurance agent concerning the handling of this claim and/or any
hail or windstorm claims made pertaining to the same date of loss as this case, identify such agent
by name, address, and telephone number and the nature of the complaint.

INTERROGATORY NO. 16.
Give the name, address and telephone number of all persons making a claim with you for property
damage for the same date of loss as Plaintiff's claim. This request is limited to persons who live
within a 5-mile radius of Plaintiffs insured residence.

RESPONSE:

INTERROGATORY NO. 17.
For each investigation by a Texas governmental agency within the last four years into Defendant
and its agents' practices when handling first-party claims for building damage, business personal
property damage, state the name of the agency, the names of all investigators, and the names of all
government representatives with whom Defendant and its agents communicated for purposes of the
investigation.

RESPONSE:

INTERROGATORY NO. 18.
As to any inspection of the property completed prior to issuing the policy, please identify the
purpose, the inspector, the date of the inspection and the results of the inspection.

RESPONSE:

INTERROGATORY NO. 19.
If you or any of your representatives performed any investigative steps in addition to what is
reflected in the claims file, please generally describe those investigative steps conducted by you or
any of your representatives with respect to the facts surrounding the circumstances of the subject
loss. Identify the person involved in each step.
                                                                                    ..
Plaintiff'.s lnittal Discovery Reguests to Travelers
                                                                                          71 Page
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 46 of 53




RESPONSE:

INTERROGATORY NO. 20.
Please identify the written procedures or policies (including document(s) maintained in electronic
form) you maintained for your internal or third-party adjusters to use in connection with handling
property and casualty claims arising out of hail and windstorms occurring within one year before
and after the date of the loss of this claim.

RESPONSE:

INTERROGATORY NO. 21.
Did any Defendant or Defendant's representative complete a virtual inspection of the property? If
so, identify the method used to inspection, the person who conducted the inspection, the date it was
completed and the reason for the inspection.

RESPONSE:




Plaintif,i"s /nitial Discovery Requests to Travelers
                                                                                         81Pa   gE
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 47 of 53



                              FIRST SET OF REOUESTS FOR PRODUCTION


REOUEST FOR PRODUCTION NO. 1
A certified copy of the insurance policy issued by Defendant to Plaintiff.

RESPONSE:

REQUEST FOR PRODUCTION NO. 2
The underwriting files referring or relating in any way to the policy at issue in this action, including
the file folders in which the underwriting documents are kept and drafts of all documents in the file.

RESPONSE:

REOUEST FOR PRODUCTION NO. 3.
The claim files from the home, regional, local offices, and third-parry adjusters/adjusting firms
regarding the claim that is the subject of this matter, including copies of the file jackets, "filed" files
and notes, and drafts of documents contained in the file.

RESPONSE:

REOUEST FOR PRODUCTION NO. 4.
The electronic diary, including the electronic and paper notes made by Defendant and its agents'
claims personnel, contractors, and third-parry adjusters/adjusting firms relating to the Plaintiff's
claims.

RESPONSE:

REOUEST FOR PRODUCTION NO. 5.
All procedure or policy manuals or operations guides (including document(s) maintained in
electronic form) meant to instruct claims adjusters, claims handlers, or vendors in handling claims
for coverage for property damage, water damage, roof, hail and/or wind damage in Texas from the
date of the loss at issue in this claim, and one year, and forward one year.

RESPONSE:

REQUEST FOR PRODUCTION NO. 6.
All training and educational rnaterials which instruct claims adjusters, claims handlers or vendors in
handling claims for property damage, water damage, roof, hail and/or wind damage under property
insurance policies in Texas.

RESPONSE:




                                                                              ....
Plaintiff's /nitial Discovery Requests to Travelers
                                                                                                91 Page
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 48 of 53



REOUEST FOR PRODUCTION NO. 7.
Any and all documents reflecting company guidelines, procedures, or policies that serve as criteria
for evaluating whether property damage, water damage, roof, hail and/or wind damage claims are
covered or excluded by any policy provisions in Texas in effect from the date of loss at issue in this
case, and back one and forward one year that Defendant contends applied to Plaintiff's claim. If the
party answering this request is an independent adjuster, produce the requested documents for both
the independent adjusting company and the party [carrier] that hired you with respect to this claim.

RESPONSE:

REOUEST FOR PRODUCTION NO. 8.
The adjusting reports, estimates and appraisals prepared concerning_Plaintiff's underlying claim and
any claims for damages you contend are related to the underlying claim.

RESPONSE:

REOUEST FOR PRODUCTION NO. 9.
Any engineering or other reports prepared concerning Plaintiff s underlying claim and any claims
for damages you contend are related to the underlying claim.

RESPONSE:

REOUEST FOR PRODUCTION NO.10.
If you dispute that the cause of the loss was related solely to a storm during the policy period at
issue, produce all reports in your possession regarding damage to any property within a one-mile
radius of the Plaintiff's insured property for the date of loss associated with Plaintiff's claim.

RESPONSE:

REOUEST FOR PRODUCTION NO. 11.
If you contend that the damages are caused by anything other than the event at issue in the underlying
claim, produce all related claim files, reports, and photos in your possession, including produce any
reports concerning wind aiid hail radius.

RESPONSE:

REOUEST FOR PRODUCTION NO. 12.
Any roofing repair reports prepared concerning the Insured Location.

RESPONSE:

REOUEST FOR PRODUCTION NO. 13.
The field notes, measurements and file maintained by the adjuster(s) and/or engineers who
physically inspected the subject property.

RESPONSE:
Plaintiff s/nitial Discovery Requests to Travelers
                                                                                          lO1Page
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 49 of 53



REOUEST FOR PRODUCTION NO. 14.
The emails, instant messages and internal correspondence pertaining to Plaintiff's underlying claim.

RESPONSE:

REOUEST FOR PRODUCTION NO. 15.
The videotapes, photographs, and records of Plaintiff's home, regardless of whether you intend to
offer these items into evidence at trial.

RESPONSE:

REQUEST FOR PRODUCTION N0.16.
Defendant's internal newsletter, bulletins, publications and memoranda relating to policies and
procedures for handling Texas windstorm and hail claims that were issued from one year prior to
the date of loss at issue to one year after the date, including, but not limited to, memoranda issued to
claims adjusters.

RESPONSE:

REOUEST FOR PRODUCTION N0.17.
The price guidelines that pertain to the handling of claims arising out of hail storms. In the event you
utilize published guidelines or "off the shelf' software, without medication, as your price guidelines,
you may respond by simply identifying by name, version, and/or edition the published guidelines
you use.

RESPONSE:

REOUEST FOR PRODUCTION NO. 18.
The Plaintiff's file from the office of their insurance agent.

RESPONSE:

REOUEST FOR PRODUCTION NO. 19.
The information regarding weather condition on which you relied in making decisions on the
Plaintiff's claims.

RESPONSE:

REOUEST OF PRODUCTION NO. 20.
The documents, manuals, and training materials, including audio and/or videotapes used in training,
overseeing or supervising your personnel employed in adjusting property claims in Texas and in
effect from one year prior to the date of loss at issue through one year after such date.

RESPONSE:



Plaintiff's lnitial Discovery Requests ta Travelers
                                                                                            111F'age
     Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 50 of 53



REOUEST FOR PRODUCTION NO. 21.
The "Pay sheet," "Payment Log," or list of payments made on Plaintiff's claim. This includes all
indemnity, claim expenses and third-party payments.

RESPONSE:

REQUEST FOR PRODUCTION NO. 22.
The billing statements, including billing detail, of the independent adjusters and engineers, retained
to evaluate the subject property.

RESPONSE:

REOUEST FOR PRODUCTION NO. 23.
The documents reflecting reserves applied to the subject claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 24.
For the past five years, the portions of the personnel file of the adjuster(s) involved in handling
Plaintiff's claim that pertain to disciplinary actions associated with claims handling, and
performance under a bonus or incentive plan.

RESPONSE:

REQUEST FOR PRODUCTION NO. 25.
he managerial bonus or incentive place for managers responsible for windstorm claims in effect for
the time period one year prior to the date of loss at issue through one year after such date.

RESPONSE:

REOUEST FOR PRODUCTION NO. 26.
The bonus or incentive plan for adjusters in effect for the time period one year prior to the date of
loss at issue through one year after such date.

RESPONSE:

REQUEST FOR PRODUCTION NO. 27.
The documents reflecting your criteria and procedures for the selection and retention of independent
adjusters and engineers handling windstorm and hail claims in Texas from one year prior to the date
of loss at issue through one year after such date.

RESPONSE:




PlaintiJ)".s lnitial Discovery Reguests to Travelers
                                                                                          121Page
   Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 51 of 53



REOUEST FOR PRODUCTION NO. 28.
If,a third party evaluated the subject property, provide the documents that show the number of other
matters in which the same such person(s) were retained by you to evaluate other properties over the
past five years.

RESPONSE:

REOUEST FOR PRODUCTION NO. 29.
The Complaint Log required to be kept by you for windstorm complaints in Texas filed over the past
three years.

RESPONSE:

REQUEST FOR PRODUCTION NO. 30.
Your approved or preferred vendor list for engineers, third party adjusters/adjusting companies,
roofers, and contractors, for windstorm claims in Texas from one year prior to the date of loss at
issue through one year after such date.

RESPONSE:

REOUEST FOR PRODUCTION NO. 31.
The contract between the Defendant insurer and the Defendant, any third-party adjusting company,
and/or any third-party claims management company.

RESPONSE:

REOUEST FOR PRODUCTION NO. 32.
The correspondence pertaining to the Claim at issue in this lawsuit between the Defendant insurer
and the third-party adjusters/adjusting/claims management firms, engineers and other estimators,
including but not limited to Travelers, who worked on the claim.

RESPONSE:

REOUEST FOR PRODUCTION NO. 33.
Produce the claim file for all property damage claims made by persons for the same date of loss as
Plaintiff's claim. This request is limited to persons who live within a 5-mile radius of Plaintiff's
insured residence.

RESPONSE:

REQUEST FOR PRODUCTION NO. 34.
Any and all documents reflecting inspections completed by or on behalf of Defendant and its agents
prior to binding the insurance policy at issue in this lawsuit.

RESPONSE:


Plaintif/ s lnitial Discovcry Requests to Travelers
                                                                                        131F'age
      Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 52 of 53



REOUEST FOR PRODUCTION NO. 35.
Any investigative report not included in the claim file.

RESPONSE:

REOUEST FOR PRODUCTION NO. 36.
If you contend that Plaintiff has filed prior claims that are related to the claim at issue in this suit, provide
the claim files associated with those prior claims.

RESPONSE:

REQUEST FOR PRODUCTION NO. 37.
Any and all organizational charts or diagrams reflecting the chain of command or supervisory
hierarchy relating to each person involved in handling Plaintiff's claim(s).

RESPONSE:

REOUEST FOR PRODUCTION NO. 38.
Copies of all job descriptions of employees that adjusted or in any way supervised the handling of
Plaintiff's claim.

RESPONSE:

REQUEST FOR PRODUCTION NO. 39.
Any and all training manuals used by third-party vendors, independent adjusting firms, and/or claims
management entities to train their adjusters on handling property damage claims for Defendants.
This request is limited to the (5) five years preceding the date of loss for the claim at issue in this
suit.

RESPONSE:

REOUEST FOR PRODUCTION NO. 40.
Any and all transcripts, audio recordings, or video recordings of Plaintiff s initial report of the claim at
issue in this suit.

RESPONSE:

REOUEST FOR PRODUCTION NO. 41.
Any and all transcripts, audio recording, or video recordings of recorded statements taken by Defendant
or Defendant's agents related to the claim at issue in this suit.

RESPONSE:




Plaintiff .s /nitial Discovery Reguests to Travelers
                                                                                                   141Page
      Case 4:19-cv-02289 Document 1-5 Filed on 06/26/19 in TXSD Page 53 of 53




REQUEST FOR PRODUCTION NO. 42.
Defendant Travelers' internal newsletter, bulletins, publications, memoranda relating to policies and
procedures for handling Texas wind and hail claims that were issued from one year prior to the date
of loss at issue to one year after the date.

RESPONSE:

REQUEST FOR PRODUCTION NO. 43.
Any and all records of communications, including electronic, between Defendant and Plaintiff
regarding Plaintiff's claim.

RESPONSE

REQUEST FOR PRODUCTION NO. 44.
The photos, videos, and records of virtual inspections conducted at the subject property by any
Defendant or Defendant's representative in all available formats.

RESPONSE

REQUEST FOR PRODUCTION NO. 45.
The Remote Pilot Certificate,for any Defendant or Defendant's representative that used a drone to
conduct an inspection of the subject property.

RF.SPnNSF,:




Plaintifr.s Initial Discovery Reguests to Travelers
                                                                                        151Page
